For:B+H Ocean Carriers Ltd. From:Navinvest Marine Services (USA) Inc. The Sail Loft 19 Burnside Street Bristol, RI02809 For Immediate Release B+H Ocean Carriers Ltd. Announces Obtaining Waivers of Certain Loan Covenant Breaches as of December 31, 2008, and Applyingfor 15 Day Extension to File its 20-F report NEW YORK, NEW YORK, July 2, 2009. B+H Ocean Carriers Ltd. (AMEX:BHO)reported that on June 30 it had made application for a 15 day extension for the filing of its 20-F report including its financial statements for the period ended December 31, 2008. The Company also announced that it had been advised by certain of its banks that they had approved the waivers that had been requested for certain technical loan covenant defaults as of December 31, 2008.The Company stated that it had requested these waivers in May 2009, in the belief that obtaining these waivers would lead to an unqualified audit for the year ending December 31, 2008, with no reclassification of long term debt as short term debt, and no going concern issue. However, the Company said that during June, it was advised by its auditors that, notwithstanding that waivers were being approved for the loan covenant breaches in place December 31, 2008,given the continuing deterioration of the shipping markets and the passage of time from year end to the issuance of their opinion, they would review all of the
